Detailed Action
Status of Claims
Claims 1, 3, 5 – 6, 9 – 16, 18, & 20 – 23 were previously pending and subject to a non-final office action mailed 05/25/2022. Claims 1, 16, & 23 were amended in a reply filed 08/24/2022. Claims 1, 3, 5 – 6, 9 – 16, 18, & 20 – 23 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5 – 6, 9 – 16, 18, & 20 – 23 are allowed over the prior art. 

Response to Arguments
Applicant’s arguments filed 08/24/2022 with respect the previous rejection under 35 USC 112(a) have been considered but are not persuasive.

Applicant argues, on pg. 10-11, that the limitation “determining, using the machine learning model, a second multi-segment route between a third location and a fourth location, the second multi-segment route comprising a fourth segment that is served by a fourth transportation provider and a fifth segment that is served by a fifth transportation provider” is described in the specification, and cites paragraph 16 which states “it will also be apparent to one skilled in the art that the embodiments may be practiced without the specific details. Furthermore, well-known features may be omitted or simplified in order not to obscure the embodiment being described.”

Examiner respectfully disagrees, and notes that “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.” (See MPEP § 2163.02) Furthermore, “while there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” (See MPEP § 2163 (I)(B)) Examiner submits that there are not sufficient details found in the specification such that a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed. Using machine learning to determine a multi-segment route, rather than being a “well-known feature,” is a technologically involved and complex process which the specification does not provide written support.

Applicant next argues, on pg. 11-12, that the specification provides written support for routes, rebooking routes, and further cites paragraph 41 which describes generating “as set of routing solutions” using “one or more route determination algorithms,” and cites to paragraph 49 which states: “In some embodiments an artificial intelligence-based approach, as may include machine learning or a trained neural network, for example, can be used to further optimize the function based upon various trends and relationships determined from the data as discussed elsewhere herein.”

Examiner respectfully disagrees that these sections describe a machine learning model determining a route – let alone multiple multi-segment routes. The sections Applicant cited describes using machine learning merely to perform optimization of routes. Indeed, Applicant admits that machine learning is implemented for this purpose in the third full paragraph on pg. 11 when describing what the specification at paragraph 41 describes. Applicant states “that the routes presented to the user are optimized, at least in part, by the machine learning model.” This is very different functionality to what is claimed. The claims recite a machine learning model determining multiple multi-segment routes, which is not described in the specification. 

Examiner notes that machine learning is described in the specification, as well as determining multiple multi-segment routes. However, the combination of these elements – the machine learning model determining multiple multi-segment routes – is not described. “While each element may be individually described in the specification, the deficiency was lack of adequate description of their combination.” (See MPEP § 2163 (II)(A)) Therefore, the claims are properly rejected under 35 USC 112(a) for failing to comply with the written description requirement.

Applicant's arguments filed 08/24/2022 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive. 

Applicant argues, on pg. 12, that “Applicant’s claims are directed to a series of steps that are not practically performed in the human mind. Notwithstanding that it would be impossible for any theoretical user to know “historical vehicle preparation time” or “historical vehicle turn-around time” for multiple multi- segment routes, which routes may change dynamically in response to changing conditions, it would be further impracticable for the human mind to effectively, reliably, and swiftly process all of the various inputs that are used to train the machine learning model.”

Examiner respectfully notes that the claims were not classified in the non-final rejection as reciting a judicial exception that falls under the “mental processes” grouping of abstract ideas. Whether the judicial exception can be performed in the human mind is not a factor in the determination that the claims fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Therefore, Applicant’s argument is not persuasive.

Applicant argues, on pg. 12-13, that “Although Example 39 does not provide metes and bounds for what the human mind is capable of, it is generally accepted that when the human mind is not equipped to perform the claim limitations, the claim limitations cannot be practically performed in the human mind. Applicant’s claims include, for example, training a machine learning model based on ride data and rider data, which data include information completely unknown to the user.”

Examiner respectfully disagrees, and notes that the claims in Example 39 recite a vastly different set of steps that are directed to training a neural network to perform facial recognition. In contrast, the instant claims recite a commercial interaction in which a traveler is rescheduled onto a backup travel segment and pays for each segment. The instant claims merely recite using a "machine learning” model to determine a route. This is the equivalent to adding the words "apply it" to the recite judicial exception and also merely generally links the judicial exception to the field of machine learning. The process is merely being performed by a computing device using a "machine learning model" instead of the judicial exception being performed by a human, and therefore does not amount to integration into a practical application or an improvement to a computing device or any other technology. For example, a dispatcher or travel planner would determine segments for a traveler as a part of a reservation planning process for the traveler. Therefore, the amended claims recite a judicial exception, and are ineligible under 35 USC 101.

Applicant argues, on pg. 13, that “Applicant’s claims are directed to the use of a machine learning model that “optimizes the multi- segment routes relative to at least one of fuel costs, maintenance costs, vehicle wear, driver costs, operational efficiency, and overall revenue.” In this way, the steps recited in Applicant’s claims are integrated into a practical application and contributes to improved efficiencies,” similar to Subject Matter Eligibility Example 40.

Examiner respectfully disagrees, as Claim 40 provides a specific improvement over prior systems (improved network monitoring) by limiting collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition (when the collected network delay, packet loss, or jitter is greater than the predefined threshold). In contrast to Claim 40, Applicant’s instant claims make use of machine learning not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” e.g., optimizing routes based on business / economic criteria such as costs, vehicle wear, and operational efficiency. As cited from Enfish, “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (e.g., optimizing routes based on business / economic criteria). The instant claims are directed to a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. Therefore, the claims are ineligible.

The claims filed 08/24/2022 have overcome the previous rejections under 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5 – 6, 9 – 16, 18, & 20 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 16, & 23 recite the limitations: “receiving ride data and rider data comprising: …historical fuel costs for desired transportation request… and historical vehicle turn-around time; training a machine learning model based on the transportation request, ride data, and rider data:”

A review of Applicant’s entire specification produced the following relevant sections:

[0037] “…a source such as a machine learning algorithm (or trained neural network, etc.) or artificial intelligence system can select the appropriate locations based on relevant information, such as historical user activity, current location, and the like. Such a system can be trained using historical ride data, and can learn and improve over time using more recent ride and rider data, among other such options.”

[0049] “The optimization approaches and route offerings can be updated over time based on other available data, as may relate to more recent ride data, ridership requests, traffic patterns, construction updates, and the like. In some embodiments an artificial intelligence-based approach, as may include machine learning or a trained neural network, for example, can be used to further optimize the function based upon various trends and relationships determined from the data as discussed elsewhere herein.”

[0071] “In some embodiments artificial intelligence-inclusive approaches, such as those that utilize machine learning, can be used with the optimization algorithms to further improve the performance over time. For example, the raising and lowering of various factors may result in a change in ridership levels, customer reviews, and the like, as well as actual costs and timing, for example, which can be fed back into a machine learning algorithm to learn the appropriate weightings, values, ranges, or factors to be used with an optimization function. In some embodiments the optimization function itself may be produced by a machine learning process that takes into account the various factors and historical information to generate an appropriate function and evolve that function over time based upon more recent result and feedback data, as the machine learning model is further trained and able to develop and recognize new relationships.”

While the aforementioned sections of Applicant’s instant specification discloses training machine learning   using data such as “actual costs and timing,” “historical ride data” and “more recent ride and rider data,” as well as “trends and relationships determined from the data as discussed elsewhere” within the specification, it fails to disclose wherein the machine learning model is trained using data repesenting “historical fuel costs for desired transportation request” and “historical vehicle turn-around time” as claimed. 

Claims 1, 16, & 23 recite the limitations: “determining, using the machine learning model, a first multi-segment route between the first location and the second location, the first multi-segment route comprising a first segment that is served by a first transportation provider and a second segment that is served by a second transportation provider” and “determining, using the machine learning model, a second multi-segment route between a third location and a fourth location, the second multi-segment route comprising a fourth segment that is served by a fourth transportation provider and a fifth segment that is served by a fifth transportation provider.”

A review of Applicant’s entire specification produced the following relevant sections:

[0037]: “In the present example, a given user can enter an origination location 412 and a destination location 414, either manually or from a set of suggested locations 416, among other such options, such as by selecting from a map 418 or other interface element. In other embodiments, a source such as a machine learning algorithm (or trained neural network, etc.) or artificial intelligence system can select the appropriate locations based on relevant information, such as historical user activity, current location, and the like. Such a system can be trained using historical ride data, and can learn and improve over time using more recent ride and rider data, among other such options. A backend system, or other provider service, can take this information and attempt to match the request with a specific vehicle having capacity at the appropriate time. As known for such purposes, it can be desirable to select a vehicle that will be near the origination location at that time in order to minimize overhead such as fuel and driver costs.”

[0049] “In order to determine the routes to provide, as well as the vehicles (or types of vehicles) to use to provide those routes, various factors can be considered as discussed and suggested herein. A function of these factors can then be optimized in order to provide for an improved customer experience, or transport experience for transported objects, while also providing for improved profitability, or at least operational efficiency, with respect to other available routing options. The optimization approaches and route offerings can be updated over time based on other available data, as may relate to more recent ride data, ridership requests, traffic patterns, construction updates, and the like. In some embodiments an artificial intelligence-based approach, as may include machine learning or a trained neural network, for example, can be used to further optimize the function based upon various trends and relationships determined from the data as discussed elsewhere herein.”

[0050] “Approaches in accordance with various embodiments can utilize at least one objective function to determine route options for a set of vehicles, or other transportation mechanisms, for one or more regions of service or coverage. At least one optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function, such as to minimize or maximize the score for a set of route options. The optimization can apply not only to particular routes and vehicles, for example, but also to future planned routes, individual riders or packages, and other such factors. An objective function can serve as an overall measure of quality of a routing solution, set of proposed routing options, or past routing selections. An objective function serves as a codification of a desire to balance various factors of importance, as may include the rider's convenience or experience, as well as the service delivery efficiency for a given area and the quality of service (QoS) compliance for specific trips, among other such options. For a number of given origination and destination locations over a given period of time, the objective function can be applied and each proposed routing solution given a score, such as an optimized route score, which can be used to select the optimal routing solution. In some embodiments the routing option with the highest route score will be selected, while in other embodiments there can be approaches to maximize or minimize the resulting score, or generate a ranking, among various other scoring, ranking, or selection criteria. Routing options with the lowest score may be selected as well in some embodiments, such as where the optimization function may be optimized based on a measure of cost, which may be desirable to be as low as possible, versus a factor such as a measure of benefit, which may be desirable to be as high as possible, among other such options. In other embodiments the option selected may not have the optimal objective score, but has an acceptable objective score while satisfying one or more other ride selection criteria, such as may relate to operational efficiency or minimum rider experience, among others. In one embodiment, an objective function accepts as inputs the rider's convenience, the ability to deliver confirmed trips, the fleet operational efficiency, and the current demand. In some embodiments, there will be weightings of each of these terms that may be learned over time, such as through machine learning. The factors or data making up each of these terms or value can also change or be updated over time.”

[0071] “In some embodiments artificial intelligence-inclusive approaches, such as those that utilize machine learning, can be used with the optimization algorithms to further improve the performance over time. For example, the raising and lowering of various factors may result in a change in ridership levels, customer reviews, and the like, as well as actual costs and timing, for example, which can be fed back into a machine learning algorithm to learn the appropriate weightings, values, ranges, or factors to be used with an optimization function. In some embodiments the optimization function itself may be produced by a machine learning process that takes into account the various factors and historical information to generate an appropriate function and evolve that function over time based upon more recent result and feedback data, as the machine learning model is further trained and able to develop and recognize new relationships.”

While the aforementioned section of Applicant’s instant specification discloses that a machine learning model can select appropriate locations based on relevant information, as well as the usage of machine learning to learn appropriate weightings, values, ranges, or factors to be used with an optimization function which scores various route options, it fails to disclose wherein the machine learning model is implemented to determine multi-segment routes as claimed. 

In addition, claims 3, 5 – 6, 9 – 15, 18, & 20 – 22 depend upon claims 1 & 16, but fail to remedy the deficiencies, and therefore are rejected for inheriting the deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5 – 6, 9 – 16, 18, & 20 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1, 3, 5 – 6, 9 – 15 are directed to a method (i.e., a process); claims 16, 18, & 20 – 22 are directed to a system (i.e., a machine); claim 23 is directed to a product (i.e., a machine or manufacture). Therefore, claims 1, 3, 5 – 6, 9 – 16, 18, & 20 – 23 all fall within the one of the four statutory categories of invention.

Step 2A, Prong One
Independent claims 1, 16, & 23 substantially recite receiving a transportation request from a customer to travel from a first location to a second location; receiving ride data and rider data…; determining… a first multi-segment route between the first location and the second location, the first multi-segment route comprising a first segment that is served by a first transportation provider and a second segment that is served by a second transportation provider… optimizes the multi-segment routes…; offering to the customer, a first option to select the first multi-segment route; determining that the customer has selected the first option; automatically making a first reservation for travel in a first vehicle and a second reservation for travel in a second vehicle, upon determining that the customer has selected the first option; determining the customer has arrived at the first transportation provider; automatically allowing the customer access to the first transportation provider… and automatically paying the first transportation provider… based on the customer accessing the first transportation provider; determining, while the customer is traveling on the first segment, that the customer will not reach the second vehicle by a scheduled time; automatically rescheduling, based on the determination that the customer will not reach the second transportation provider by a scheduled time, the customer to a third segment served by a third transportation provider, wherein automatically rescheduling the customer to the third segment served by the third transportation provider is further based on pre-established customer permissions, wherein the pre-established customer permissions include at least a threshold price range; determining the customer has arrived at the third transportation provider; automatically allowing the customer access to the third transportation provider… and automatically paying the third transportation provider… based on the customer accessing the third transportation provider; determining… a second multi-segment route between a third location and a fourth location, the second multi-segment route comprising a fourth segment that is served by a fourth transportation provider and a fifth segment that is served by a fifth transportation provider.
The above limitations, as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a business relation or commercial interaction, but for the recitation of generic computer components.  That is, other than reciting a “universal access card,” “computer,” “non-transitory computer-readable medium storing computer- executable instructions,” “memory,” and “processor” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the “universal access card,” “computer,” “non-transitory computer-readable medium storing computer- executable instructions,” “memory,” and “processor” language, the functions in the context of the claims encompass a commercial interaction in which a user is booked for a selected trip, and then is re-booked for a leg of a trip, while paying travel providers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas e.g., “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  Accordingly, the claim recites an abstract idea.

Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 1, 16, & 23 as a whole amount to: merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent) and generally linking the use of a judicial exception to a particular technological environment or field of use. The claims recite the additional elements of: universal access card, computer, non-transitory computer-readable medium, memory, processor, and machine learning model.
 The additional elements of universal access card, computer, non-transitory computer-readable medium, memory, and processor are recited at a high-level of generality (See Paras. 24 & 79 of Applicant’s instant specification discussing the universal access card; Paras. 56 & 78 discussing the computer; Paras. 79 & 81-82 discussing the non-transitory computer-readable medium, memory, and processor), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The additional elements of “training” and “using” a “machine learning model,” are recited at a high-level of generality (See Paras. 37, 49-50, & 71 disclosing the training of a machine learning model) when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (machine learning / AI) (See MPEP 2106.05(h)), and also amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination [See Figure. 8 showing all the additional elements universal access card, computer, memory, and processor in combination], do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent) as well as generally linking the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the additional elements of “training” and “using” a “machine learning model,” are recited at a high-level of generality (See Paras. 37, 49-50, & 71 disclosing the training of a machine learning model) when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (machine learning / AI) (See MPEP 2106.05(h)). Therefore, the additional elements of: universal access card, computer, non-transitory computer-readable medium, memory, processor, and machine learning model do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination [See Figure. 8 showing all the additional elements universal access card, computer, memory, and processor in combination], nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are ineligible.

Dependent claims 3, 5 – 6, 9 – 15, 18, & 20 – 22 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements in the dependent claims of “universal access card,” “smartphone,” “system,” and “memory” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional element of “an artificial intelligence system that is trained” in claim 22 merely generally links the judicial exception to a particular technological environment and does not amount to significantly more. The limitations of the claims (when viewed in combination) do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, nor do they add significantly more (i.e., an inventive concept) to the abstract idea, and are therefore ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628